DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 5/20/2021. Claims 1-24 are pending for examination.
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 in lines 5-7, claim 2 in lines 11-14, claim 3 in lines 5-8, claim 17 in lines 4-7, and claim 24 in lines 15-18 all recite similar language including:
“…outbound message including information derived from biopotential signals sensed at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message...”
The claims define "a biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to communicate a reply to the inbound message", however the claims do not technically define how the intent of the person is derived. Merely stating that the intent is derived from sensed biopotential signals that result from brain signals is not sufficient because it is well known to one of ordinary skill in the art that a human body is constantly producing biopotential signals and determining a specific intent therefrom is not obvious. Therefore, a more specific manner as to how the intent is derived from the biopotential signals must be present in the claims to render them clear.
Moreover, claims 2 and 17 both appear to define part of their subject-matter in another entity. For example, claim 17 defines "sending an inbound message" which suggests that the method is executed by another entity than that of claims 1 and 24, however the claim then defines "to be presented as tactile stimulation perceptible through a wearable device by a person wearing the wearable device", a feature which is not executed by the entity on which the method is executed, which throws doubt on the limiting effect of this second part, thereby rendering the scope of claims 2 and 17 unclear. Similarly, this observation can also be made for the second feature of claim 17; it appears that "monitoring for presence of an outbound message.. after sending of the inbound message" indeed relates to the entity on which the method is executed, however the parts "derived from biopotential signals sensed at the skin of the person" and "the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device" seem to be executed in the other entity and throw doubt on the technical scope of the claim.
Claims 4-16 and 18-23 depend from claims 1-3, 17 and 24 and all are also rejected for the same reasons above.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1, 3-9, and 11-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent Application (2020/0159321). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  
Instant Application 17//295583
U.S. 2020/0159321
16/196,462
Claims: 5/20/2021

1. A communication system comprising: a wearable device configured to be worn on a body of a person, the wearable device including: a tactile device responsive to an inbound message to generate stimulation perceptible by the person through the wearable device, and a biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to communicate a reply to the inbound message; and an electronic device, responsive to information derived from the biopotential signals, to monitor for receipt of the communicated reply to the inbound message within a predetermined amount of time after the inbound message is transmitted to the wearable device, the reply including information derived from the biopotential signals.

2. An electronic device for a communication system, comprising: a wireless transmitter, a wireless receiver, storage for executable instructions, and a processor to execute the instructions to cause the wireless transmitter to transmit an inbound message to a wearable device worn on a body of a person, the inbound message being presented as tactile stimulation perceptible by the person through the wearable device, the wireless receiver monitoring for receipt of an outbound message from the wearable device within a predetermined amount of time after the inbound message is transmitted to the wearable device, the outbound message including information derived from biopotential signals sensed at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message,.

3. A method comprising receiving an inbound message to be presented to a person wearing a wearable device, presenting the inbound message to the person as tactile stimulation perceptible by the person through the wearable device, and monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the receipt of the inbound message, the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message.



4. The method of claim 3 in which the inbound message comprises a status request.

5. The method of claim 4 in which the status request comprises a poll.



6. The method of claim 3 in which the presenting of the inbound message comprises vibrating the skin of the person.

7. The method of claim 3 comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation.


8. The method of claim 3 in which presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message.


9. The method of claim 3 in which lack of presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message.


10. The method of claim 3 in which the monitoring for presence of an outbound message derived from biopotential signals comprises sensing biopotential signals indicative of an intention by the person wearing the wearable device to reply to the inbound message.

11. The method of claim 10 comprising encoding the sensed biopotential signals as the outbound message.

12. The method of claim 3 comprising sending the outbound message to another participant.


13. The method of claim 3 in which the biopotential signals are sensed at by the wearable 30 device.



14. The method of claim 3 in which the wearable device is situated at a wrist of the person.

15. The method of claim 3 in which the receiving of the inbound message comprises receiving the inbound message wirelessly from another device.


16. The method of claim 3 comprising receiving a series of inbound messages at the wearable device, the inbound messages comprising polls.


17. A method comprising sending an inbound message to be presented as tactile stimulation perceptible through a wearable device by a person wearing the wearable device, and monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the sending of the inbound message, the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message.


18. The method of claim 17 in which the inbound message comprises a status request.


19. The method of claim 18 in which the status request comprises a poll.

20. The method of claim 17 comprising interpreting presence of an outbound message within a predetermined response period after the sending of the inbound message as a reply to the inbound message.

21. The method of claim 17 comprising interpreting lack of presence of an outbound message within a predetermined response period after the sending of the inbound message as a reply to the inbound message.

22. The method of claim 17 in which sending the outbound message comprises sending the inbound message wirelessly from another device.




23. The method of claim 17 comprising sending a series of output messages comprising polls.


24. An apparatus comprising a wearable device comprising a support configured to hold the wearable device on a body part of a user, a wireless transmitter, a wireless receiver, a tactile element configured to be in contact with skin of a user, a biopotential sensor configured to be in contact with skin of the user, storage for executable instructions, and a processor to execute the instructions to cause the wireless receiver to receive an inbound message, the tactile element to convey the inbound message to the user through the skin of the user, the biopotential sensor to sense biopotential signals at the skin of the user within a predetermined amount of time after the inbound messages conveyed to the user through the skin of the user, the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message, and the transmitter to send an outbound message comprising the biopotential signals or biopotential information derived from the biopotential signals.

Claims: 7/27/2020 

23. (new) A communication system comprising: a.  wearable device configured to be worn on a body of a person, the wearable device including: a tactile device responsive to an inbound message to generate stimulation perceptible by the person through the wearable device, and ii. a biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals and indicating an intention by the person wearing the wearable device to communicate a reply to the inbound message; and b. an electronic device, responsive to information derived from the biopotential signals, to monitor for receipt of the communicated reply to the inbound message within a predetermined amount of time after the inbound message is transmitted to the wearable device, the reply including information derived from the biopotential signals.
NOT TAUGHT








1. (Currently Amended) A method comprising receiving an inbound message to be presented to a person wearing a wearable device, presenting the inbound message to the person as tactile stimulation of the skin of the person at the wearable device, and monitoring for presence of an outbound message encoded from biopotential signals sensed at the skin of the person after and in connection with the receipt of the inbound message, the biopotential signals resulting from brain signals and indicating an intention by the person wearing the wearable device to reply to the inbound message.

2. (original) The method of claim 1 in which the inbound message comprises a status request.
3. (original) The method of claim 2 in which the status request comprises a poll.

4. (original) The method of claim 1 in which the presenting of the inbound message comprises vibrating the skin of the person.
5. (original) The method of claim 1 comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation.
6. (original) The method of claim 1 in which presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message.

7. (original) The method of claim 1 in which lack of presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message.
NOT TAUGHT


9. (currently amended) The method of claim - 1 comprising encoding the sensed biopotential signals as the outbound message.
10. (original) The method of claim 1 comprising sending the outbound message to another participant.
11. (original) The method of claim 1 in which the biopotential signals are sensed at by the wearable device.

12. (original) The method of claim 1 in which the wearable device is situated at a wrist of the person.
13. (original) The method of claim 1 in which the receiving of the inbound message comprises receiving the inbound message wirelessly from another device.
14. (original) The method of claim 1 comprising receiving a series of inbound messages at the wearable device, the inbound messages comprising polls.
15. (Currently Amended) A method comprising sending an inbound message to be presented as tactile stimulation of skin of a person wearing a wearable device, and monitoring for presence of an outbound message encoded from biopotential signals sensed at the skin of the person after and in connection with the sending of the inbound message, the biopotential signals resulting from brain signals and indicating an intention by the person wearing the wearable device to reply to the inbound message.
16. (original) The method of claim 15 in which the inbound message comprises a status request.
17. (original) The method of claim 16 in which the status request comprises a poll.
18. (original) The method of claim 15 comprising interpreting presence of an outbound message within a predetermined response period after the sending of the inbound message as a reply to the inbound message.
19. (original) The method of claim 15 comprising interpreting lack of presence of an outbound message within a predetermined response period after the sending of the inbound message as a reply to the inbound message.
20. (original) The method of claim 15 in which sending the outbound message comprises sending the inbound message wirelessly from another device.
21. (original) The method of claim 15 comprising sending a series of output messages comprising polls.
22. (Currently Amended) An apparatus comprising a wearable device comprising a support configured to hold the wearable device on a body part of a user, a wireless transmitter, a wireless receiver, a tactile element configured to be in contact with skin of a user, a biopotential sensor configured to be in contact with skin of the user, storage for executable instructions, and a processor to execute the instructions to cause the wireless receiver to receive an inbound message, the tactile element to convey the inbound message to the user through the skin of the user, the biopotential sensor to sense biopotential signals at the skin of the user within a predetermined amount of time after the inbound messages conveyed to the user through the skin of the user, the biopotential signals resulting from brain signals and indicating an intention by the person wearing the wearable device to reply to the inbound message, and the wireless transmitter to send an outbound message encoded from the biopotential signals or from biopotential information derived from the biopotential signals.


Claims 1, 3, 4-9, and 11-24 of the instant application contain only obvious modifications of independent and dependent claims 1-23. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 6, 8-15, 17, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (U.S. Patent Application 2014/0247154) in view of Steiner et al. (US Patent Application 2015/0338917).

Regarding claim 1, Proud teaches a communication system comprising: 
a wearable device (Fig. 1A, ¶018, ¶053) configured to be worn on a body of a person (Fig. 1A, ¶053; a cap, arm band, wristband, garment, and the like), the wearable device including: 
5a tactile device responsive to an inbound message to generate stimulation perceptible by the person through the wearable device (¶096; there is skin contact with the user monitoring device 10; ¶243; Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermo-chromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration. Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation), and 
a biopotential sensor sensing biopotential signals at the skin of the person (¶ 067; special user monitors can incorporate the monitoring of brain waves electro-encephalography, gas anesthetic concentrations, bi-spectral index (BIS), and the like), and resulting from brain signals indicating an intention by the person wearing the wearable device to communicate a reply to the inbound message (not taught); and 
10an electronic device, responsive to information derived from the biopotential signals, to monitor for receipt of the communicated reply to the inbound message within a predetermined amount of time after the inbound message is transmitted to the wearable device, the reply including information derived from the biopotential signals (¶202; at time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; ¶256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 Examiner notes: Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity).  
Proud is silent on the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message. Steiner in the same field of endeavor explicitly teaches the concept of using biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (¶220;  system may convert brainwave readings into meaningful data, such as objects, thoughts, and cognitive commands) and indicating an intention by the person wearing the wearable device to reply to the inbound message (¶117; a user may "think" in his brain or mind a particular thought; the thought may be read by one or more portable or wearable electrodes or sensors, which may capture brain waves or other brain activity which corresponds to the thought, and may compare the captured signals with pre-defined signals (e.g., pre-recorded in a training session by that user), in order to translate the sensed thought into a particular action commanded by the user; also see ¶220; feature may also use the validation feature (by clicking, by tapping, by re-thinking the command, by thinking of a confirmation message, by verbal confirmation, or the like) to make sure the user intentions were fully or correctly understood from the brainwaves readings).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud and Steiner at the time of filing the invention, to modify a wearable device configured to be in communication with an emergency response system or team taught by Proud to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought (Steiner, ¶005). 

15 Regarding claim 2, Proud teaches an electronic device (¶082; a central server 36 and/or ¶088, a smart phone) for a communication system (¶082; for telemetry system 32 receives info from sensors 14 and or the monitoring device of a user’s habits, activities, and the like and then processes this info), comprising: 
a wireless transmitter (¶082, ¶084, ¶085, ¶088), 
a wireless receiver (¶082, ¶084, ¶085, ¶088), 
storage for executable instructions, and 
a processor to execute the instructions (¶082; central server 36 with CPU 20) to cause 20the wireless transmitter to transmit an inbound message (¶082; telemetry system 32 is in the communication with the sensors 14 and or user monitoring device 14 and ID of the user monitoring device 10; also see ¶085) to a wearable device worn on a body of a person (Fig. 1A, ¶053; a cap, arm band, wristband, garment, and the like), the inbound message being presented as tactile stimulation perceptible by the person through the wearable device (¶096; there is skin contact with the user monitoring device 10; ¶243 - Feedback may also be provided to a user directly through monitoring device 10 in the form of tactile feedback such as vibration. Such feedback may be a reminder or an alert to engage in an activity such as exercise), 
the wireless receiver monitoring for receipt of an outbound message from the wearable device within a predetermined amount of time after the inbound message is 25transmitted to the wearable device ¶220; the feedback or alert signal may be delivered continuously, with continuous or stepwise increasing intensity according to a predefined pattern, until either a maximum alert duration is reached or a monitoring device user or patient acknowledgment is received... A pause between differing feedback and alert signal intensities may be applied. As a non-limiting example, the feedback or alert signal may be delivered for a 30 second interval at an initial intensity. This process may continue until a maximum alert duration is reached as determined at block 716, or monitoring device user or patient acknowledgement is received at block 718; Examiner note: Proud teaches that a wearable monitoring device can monitor acknowledged output messages after sending tactile alert signals intermittently, pausing after each input intensity), 
the outbound message including information derived from biopotential signals sensed at the skin of the person (¶201-¶202; at time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; ¶256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 Examiner notes: Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity) and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (not taught).  
Proud is silent on the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message. Steiner in the same field of endeavor explicitly teaches the concept of using biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (¶220;  system may convert brainwave readings into meaningful data, such as objects, thoughts, and cognitive commands) and indicating an intention by the person wearing the wearable device to reply to the inbound message (¶117; a user may "think" in his brain or mind a particular thought; the thought may be read by one or more portable or wearable electrodes or sensors, which may capture brain waves or other brain activity which corresponds to the thought, and may compare the captured signals with pre-defined signals (e.g., pre-recorded in a training session by that user), in order to translate the sensed thought into a particular action commanded by the user; also see ¶220; feature may also use the validation feature (by clicking, by tapping, by re-thinking the command, by thinking of a confirmation message, by verbal confirmation, or the like) to make sure the user intentions were fully or correctly understood from the brainwaves readings).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud and Steiner at the time of filing the invention, to modify a wearable device configured to be in communication with an emergency response system or team taught by Proud to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought (Steiner, ¶005). 

Regarding claim 3, Proud teaches a method comprising
receiving an inbound message to be presented to a person wearing a wearable device (Fig. 18, ¶018, ¶201-¶202; at time T1 the invitee wireless device sends an acceptance message to user's monitoring device 14), presenting the inbound message to the person as tactile stimulation perceptible by the person through the wearable device (¶096;  there is skin contact with the user monitoring device 10; Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermo-chromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration. Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation), and 
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the receipt of the inbound message (¶202; at time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; ¶256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 Examiner note: Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity; also see ¶220; the feedback or alert signal may be delivered continuously, with continuous or stepwise increasing intensity according to a predefined pattern, until either a maximum alert duration is reached or a monitoring device user or patient acknowledgment is received... A pause between differing feedback and alert signal intensities may be applied. As a non-limiting example, the feedback or alert signal may be delivered for a 30 second interval at an initial intensity. This process may continue until a maximum alert duration is reached as determined at block 716, or monitoring device user or patient acknowledgement is received at block 718; Examiner note: Proud teaches that a wearable monitoring device can monitor acknowledged output messages after sending tactile alert signals intermittently, pausing after each input intensity)
the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (not taught).
Proud is silent on the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message. Steiner in the same field of endeavor explicitly teaches the concept of using biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (¶220;  system may convert brainwave readings into meaningful data, such as objects, thoughts, and cognitive commands) and indicating an intention by the person wearing the wearable device to reply to the inbound message (¶117; a user may "think" in his brain or mind a particular thought; the thought may be read by one or more portable or wearable electrodes or sensors, which may capture brain waves or other brain activity which corresponds to the thought, and may compare the captured signals with pre-defined signals (e.g., pre-recorded in a training session by that user), in order to translate the sensed thought into a particular action commanded by the user; also see ¶220; feature may also use the validation feature (by clicking, by tapping, by re-thinking the command, by thinking of a confirmation message, by verbal confirmation, or the like) to make sure the user intentions were fully or correctly understood from the brainwaves readings).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud and Steiner at the time of filing the invention, to modify a wearable device configured to be in communication with an emergency response system or team taught by Proud to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought (Steiner, ¶005). 
Regarding claim 6, Proud and Steiner teach the method of claim 3 and Proud further teaches in which the presenting of the inbound message comprises vibrating the skin of the person (¶243; Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermo-chromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration; also see ¶096; tactile feedback such as vivration).

Regarding claim 8, Proud and Steiner teach the method of claim 3 and Proud further teaches in which presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message (¶217; feedback or alert signal may be terminated if a predetermined maximum alert duration has expired, as determined at block 716. If a maximum feedback or alert signal duration is not reached, the feedback or alert signal may continue to be held at the current stimulation signal settings at block 714 until the alert expires).

Regarding claim 9, Proud and Steiner teach the method of claim 3 and Proud further teaches in which lack of presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message (¶219; if monitoring device user or patient acknowledgement is not received or detected at block 718, the intensity of the feedback or alert signal may be increased at block 720, steadily or in step-wise, pre-determined intervals within a feedback or alert signal maximum duration).

Regarding claim 10, Proud and Steiner teach the method of claim 3, and Steiner further teaches in which the monitoring for presence of an outbound message derived from biopotential signals (¶220; system may convert brainwave readings into meaningful data, such as objects, thoughts, and cognitive commands) comprises sensing biopotential signals indicative of an intention by the person wearing the wearable device to reply to the inbound message (¶117; a user may "think" in his brain or mind a particular thought; the thought may be read by one or more portable or wearable electrodes or sensors, which may capture brain waves or other brain activity which corresponds to the thought, and may compare the captured signals with pre-defined signals (e.g., pre-recorded in a training session by that user), in order to translate the sensed thought into a particular action commanded by the user; also see ¶220; feature may also use the validation feature (by clicking, by tapping, by re-thinking the command, by thinking of a confirmation message, by verbal confirmation, or the like) to make sure the user intentions were fully or correctly understood from the brainwaves readings).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud and Steiner at the time of filing the invention, to modify a wearable device configured to be in communication with an emergency response system or team taught by Proud to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought (Steiner, ¶005). 
.
Regarding claim 11, Proud and Steiner teach the method of claim 10 and Proud further teaches comprising encoding the sensed biopotential signals as the outbound message (¶202; at time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; ¶256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 Examiner notes: Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity).
Regarding claim 12, Proud and Steiner teach the method of claim 3 and Proud further teaches the method comprising sending the outbound message to another participant (¶102; user monitoring device 10 features near-by user monitoring device 10 recognition that provides for other user monitoring device 10 devices to be recognized within a particular vicinity and are able to share and transfer data between them).

Regarding claim 13, Proud and Steiner teach the method of claim 3 and Proud further teaches the method in which the biopotential signals are sensed at by the wearable 30 device (¶237; the monitoring device 10 generates data indicative of various physiological parameters of an individual, as set forth above, including but not limited to, the individual's heart rate, pulse rate, beat-to-beat heart variability, EKG or ECG, respiration rate, skin temperature, core body temperature, heat flow off the body, galvanic skin response or GSR, EMG, EEG, EOG, blood pressure, body fat, hydration level, activity level, oxygen consumption, glucose or blood sugar level, body position, pressure on muscles or bones, and UV radiation absorption…in some cases, the data indicative of the various physiological parameters is the signal or signals themselves generated by the one or more sensors 14)..

Regarding claim 14, Proud and Steiner teach the method of claim 3 and Proud further teaches the method in which the wearable device is situated at a wrist of the person (Fig 1A, ¶053).

Regarding claim 15, Proud and Steiner teach the method of claim 3 and Proud further teaches the method in which the receiving of the inbound message comprises receiving the inbound message wirelessly from another device (¶277; transmits and receives wireless communication).
Regarding claim 17, Proud teaches a method comprising 
sending an inbound message (Fig. 18, ¶201-¶202; at time T1 the invitee wireless device sends an acceptance message to user's monitoring device 14) to be presented as tactile stimulation perceptible through a wearable device by a person wearing the wearable device (¶096;  there is skin contact with the user monitoring device 10; Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermo-chromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration. Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation), and
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the sending of the inbound message (¶201-¶202; at time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; ¶256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 Examiner notes: Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity), the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (not taught)..
Proud is silent on the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message. Steiner in the same field of endeavor explicitly teaches the concept of using biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (¶220;  system may convert brainwave readings into meaningful data, such as objects, thoughts, and cognitive commands) and indicating an intention by the person wearing the wearable device to reply to the inbound message (¶117; a user may "think" in his brain or mind a particular thought; the thought may be read by one or more portable or wearable electrodes or sensors, which may capture brain waves or other brain activity which corresponds to the thought, and may compare the captured signals with pre-defined signals (e.g., pre-recorded in a training session by that user), in order to translate the sensed thought into a particular action commanded by the user; also see ¶220; feature may also use the validation feature (by clicking, by tapping, by re-thinking the command, by thinking of a confirmation message, by verbal confirmation, or the like) to make sure the user intentions were fully or correctly understood from the brainwaves readings).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud and Steiner at the time of filing the invention, to modify a wearable device configured to be in communication with an emergency response system or team taught by Proud to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought (Steiner, ¶005). 

Regarding claim 20, Proud and Steiner teach the method of claim 17 and Proud further teaches the method comprising interpreting presence of an outbound message within a predetermined response period after the sending of the inbound message as a reply to the inbound message (¶217; feedback or alert signal may be terminated if a predetermined maximum alert duration has expired, as determined at block 716. If a maximum feedback or alert signal duration is not reached, the feedback or alert signal may continue to be held at the current stimulation signal settings at block 714 until the alert expires).

Regarding claim 21, Proud and Steiner teach the method of claim 17 and Proud further teaches the method comprising interpreting lack of presence of an outbound message within a predetermined response period after the sending of the inbound message as a reply to the inbound message (¶219; if monitoring device user or patient acknowledgement is not received or detected at block 718, the intensity of the feedback or alert signal may be increased at block 720, steadily or in step-wise, pre-determined intervals within a feedback or alert signal maximum duration).

Regarding claim 22, Proud and Steiner teach the method of claim 17 and Proud further teaches in which sending the outbound message comprises sending the inbound message wirelessly from another device (¶277; transmits and receives wireless communication).

Regarding claim 24, Proud teaches an apparatus comprising 
a wearable device (Fig. 1A, ¶018, ¶053) comprising 
a support configured to hold the wearable device on a body part of a user (Fig. 1A, ¶053  a cap, arm band, wristband, garment, and the like) , 
a wireless transmitter (¶082, ¶084), 
a wireless receiver (¶082, ¶084), 
a tactile element configured to be in contact with skin of a user (¶096; there is skin contact with the user monitoring device 10; ¶243 - Feedback may also be provided to a user directly through monitoring device 10, in the form of tactile feedback such as vibration)
a biopotential sensor configured to be in contact with skin of the user (¶090, ¶096), 
storage for executable instructions, and
a processor to execute the instructions to cause the wireless receiver to receive an inbound message (¶113; processor 52), 
the tactile element to convey the inbound message to the user through the skin of the user (¶096; there is skin contact with the user monitoring device 10; ¶243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration. Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation), 
the biopotential sensor to sense biopotential signals at the skin of the user within a predetermined amount of time after the inbound messages conveyed to the user through the skin of the user (¶217; the feedback or alert signal may be terminated if a predetermined maximum alert duration has expired, as determined at block 716. If a maximum feedback or alert signal duration is not reached, the feedback or alert signal may continue to be held at the current stimulation signal settings at block 714 until the alert expires), 
the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (not taught), and
the transmitter to send an outbound message comprising the biopotential signals or biopotential information derived from the biopotential signals (¶201-¶202; at time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; ¶256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 Examiner notes: Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity).
Proud is silent on the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message. Steiner in the same field of endeavor explicitly teaches the concept of using biopotential sensor sensing biopotential signals at the skin of the person and resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message (¶220;  system may convert brainwave readings into meaningful data, such as objects, thoughts, and cognitive commands) and indicating an intention by the person wearing the wearable device to reply to the inbound message (¶117; a user may "think" in his brain or mind a particular thought; the thought may be read by one or more portable or wearable electrodes or sensors, which may capture brain waves or other brain activity which corresponds to the thought, and may compare the captured signals with pre-defined signals (e.g., pre-recorded in a training session by that user), in order to translate the sensed thought into a particular action commanded by the user; also see ¶220; feature may also use the validation feature (by clicking, by tapping, by re-thinking the command, by thinking of a confirmation message, by verbal confirmation, or the like) to make sure the user intentions were fully or correctly understood from the brainwaves readings).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud and Steiner at the time of filing the invention, to modify a wearable device configured to be in communication with an emergency response system or team taught by Proud to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought (Steiner, ¶005). 

Claims 4-5, 16, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (U.S. Patent Application 2014/0247154) in view of Steiner et al. (US Patent Application 2015/0338917) further in view of Cronin U.S. Patent Application 20170337339).

Regarding claim 4, Proud and Steiner teach the method of claim 3 but both are silent on the inbound message comprises a status request.
	Cronin from an analogous art teaches in which the inbound message comprises a status request (¶038; the base software module 234 may be polled at regular intervals, e.g., every 10 minutes).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Cronin at the time of filing the invention, to modify a user wearable device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via though taught by Steiner to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought to include the concept of using status requests taught by Cronin to obtain a faster responding preventive care method/system (Cronin, ¶009).  One of ordinary skill in the art would recognize the concept of using status requests taught by Cronin to obtain faster responding preventive care methods/systems (Cronin, ¶009).

Regarding claim 5, Proud, Steiner and Cronin teach the method of claim 4 and Cronin further teaches the status request comprises a poll (¶038; the base software module 234 may be polled at regular intervals, e.g., every 10 minutes). Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Cronin at the time of filing the invention, to modify a user wearable device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via though taught by Steiner to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought to include the concept of using status requests comprising a poll taught by Cronin to obtain a faster responding preventive care method/system (Cronin, ¶009).  One of ordinary skill in the art would recognize the concept of using status requests taught by Cronin to obtain faster responding preventive care methods/systems (Cronin, ¶009).

Regarding claim 16, Proud and Steiner teach the method of claim 3, but both are silent on the method comprising receiving a series of inbound messages at the wearable device, the inbound messages comprising polls. Cronin further teaches the concept of receiving a series of inbound messages at the wearable device, the inbound messages comprising polls. (¶038; the base software module 234 may be polled at regular intervals, e.g., every 10 minutes). Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Cronin at the time of filing the invention, to modify a user wearable device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via though taught by Steiner to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought to include the concept of using status requests comprising a poll taught by Cronin to obtain a faster responding preventive care method/system (Cronin, ¶009).  One of ordinary skill in the art would recognize the concept of using status requests taught by Cronin to obtain faster responding preventive care methods/systems (Cronin, ¶009).
Regarding claim 18, Proud and Steiner teach the method of claim 17 but both are silent on the inbound message comprises a status request.
	Cronin from an analogous art teaches in which the inbound message comprises a status request (¶038; the base software module 234 may be polled at regular intervals, e.g., every 10 minutes).
Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Cronin at the time of filing the invention, to modify a user wearable device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via though taught by Steiner to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought to include the concept of using status requests taught by Cronin to obtain a faster responding preventive care method/system (Cronin, ¶009).  One of ordinary skill in the art would recognize the concept of using status requests taught by Cronin to obtain faster responding preventive care methods/systems (Cronin, ¶009).

Regarding claim 19, Proud, Steiner and Cronin teach the method of claim 18 and Cronin further teaches the status request comprises a poll (¶038; the base software module 234 may be polled at regular intervals, e.g., every 10 minutes). Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Cronin at the time of filing the invention, to modify a user wearable device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via though taught by Steiner to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought to include the concept of using status requests comprising a poll taught by Cronin to obtain a faster responding preventive care method/system (Cronin, ¶009).  One of ordinary skill in the art would recognize the concept of using status requests taught by Cronin to obtain faster responding preventive care methods/systems (Cronin, ¶009).
Regarding claim 23, Proud and Steiner teach the method of claim 17, but both are silent on the method comprising receiving a series of inbound messages at the wearable device, the inbound messages comprising polls. Cronin further teaches the concept of receiving a series of inbound messages at the wearable device, the inbound messages comprising polls. (¶038; the base software module 234 may be polled at regular intervals, e.g., every 10 minutes). Therefore, it would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Cronin at the time of filing the invention, to modify a user wearable device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via though taught by Steiner to include the concept of controlling electronic devices via thought taught by Steiner to allow a user to control or command an electronic device via thought to include the concept of using status requests comprising a poll taught by Cronin to obtain a faster responding preventive care method/system (Cronin, ¶009).  One of ordinary skill in the art would recognize the concept of using status requests taught by Cronin to obtain faster responding preventive care methods/systems (Cronin, ¶009).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Proud (U.S. Patent Application 2014/0247154) in view of Steiner et al. (US Patent Application 2015/0338917) further in view of Gonzales (U.S. Patent 5,719,561).

Regarding claim 7, Proud and Steiner teach the method of claim 3, but both are silent on comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation.
Gonzales in the same field of endeavor teaches the concept of decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation (Abstract; vibro-mechanical stimulators are arranged in a substantially two dimensional array over the skin and are then triggered individually and in sequence, following a set of patterns representative of the symbols in the language recognizable to the wearer to tactually convey the message).
Therefore, It would have been obvious to one of ordinary skill in art, having the teachings of Proud, Steiner and Gonzales at the time of filing the invention, to modify a user monitoring device configured to be in communication with an emergency response system or team taught by Proud and a method for controlling electronic devices via thought taught by Steiner to include the concept of a tactile communication device taught by Gonzales to provide a method and device capable of accurate and timely tactile communications in many, if not all, the known written languages as well as in complex symbols and codes mutually known between the sender of the message and the wearer of the device (Gonzales, Col 9, lines 41-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aimone et al. (US Patent Application 2016/0077547), teaches a training apparatus has an input device and a wearable computing device with a bio-signal sensor and a display to provide an interactive virtual reality (“VR”) environment for a user. 

Lim et al. (US Patent Application 2012/0049998), teaches embodiments related to wearable devices, particularly to wearable devices with bio-signal sensors for training. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684     				/QUAN ZHEN WANG/                                                                                Supervisory Patent Examiner, Art Unit